Citation Nr: 1634439	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-17 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to September 1952.  The Veteran was awarded the Combat Medical Badge for combat service in Korea.
This issue comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which awarded service connection for PTSD with an evaluation of 30 percent.

Service connection for PTSD was originally denied in a December 2011 rating decision.  The Veteran expressed disagreement with this decision, which ultimately led to February 2013 rating decision granting service connection effective January 30, 2013.  In his March 2013 Notice of Disagreement, the Veteran only objected to the 30 percent evaluation. 

The Veteran requested a Travel Board hearing in his June 2013 and July 2013 VA Form 9 Substantive Appeals.  His hearing was scheduled for April 2016, but he failed to appear without providing good cause.  The Board thus finds that his hearing request is withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2015).

This appeal was processed using Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

PTSD most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired memory, anxiety, depression, irritability, intrusive thoughts, sleep impairment, and difficulty in establishing and maintaining effective social relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by an October 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, VA treatment records, and identified private treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records or relevant social security medical records exist.  Thus, the Board finds that VA has made reasonable efforts to obtain such records. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

A VA examination for PTSD was most recently afforded in February 2016.  The record does not suggest and the Veteran has not alleged that this examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, the evidence of record does not suggest that the Veteran's PTSD has worsened in severity since the February 2016 examination, and thus a new examination is not necessary.  The evidence of record is fully adequate for the purposes of determining the extent of the Veteran's disability during the period on appeal in light of the applicable diagnostic criteria.  See id.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Rating PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the disability exhibits symptoms that would warrant different ratings.  Here, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's PTSD is currently assigned an initial 30 percent rating under Diagnostic Code 9411, effective January 20, 2013.

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).

The criteria for a 50 percent rating are as follows:
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130  means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  The provisions of the rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Given that the issue of an increased rating for PTSD was pending, but had not been certified for review to the Board, on August 4, 2014, the provisions of the rule are for application.

Factual Background

At the Veteran's January 2013 VA examination, the examiner concluded that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or controlled by medication.  A GAF score of 65 was recorded.

The Veteran was married to his wife of 43 years.  The Veteran reported contact with his wife's children, but little contact with his children from a previous marriage.  He described his social life as "pretty barren," as most of their friends lived in Lincoln, making it difficult to see them.  He did report doing some yard work in the summer and using eBay with his wife.  The Veteran was dressed and groomed appropriately, was open, cooperative, talkative, and pleasant.  He was oriented to all spheres.  Attention and concentration were intact.  He described his mood as "sad."  Insight and judgement were intact.  Veteran reported sleep impairment.  Memory was intact.  

The Veteran reported that PTSD symptoms had worsened since he retired.  He has flashbacks during the day, remembering a specific event in Korea.  He reported that his depression has affected his relationship with his wife and caused him to pull away from close relationships.  The Veteran's son, who accompanied him to the interview, reported that the Veteran was hypervigilant, always ready to do things and having to sit with his back to the wall.  The Veteran reported startling easily.  The examiner reported recurrent and distressing recollections, avoidance efforts of thought, feelings, conversations, activities, places and people, and feeling of detachment or estrangement from others.  There was also irritability and outbursts of anger.  

The Veteran submitted an August 2013 psychiatric questionnaire filled out by a physician which recorded a GAF score of 55, with the lowest GAF of 50 in the past year.  Depression, deficiencies in mood, difficulty in adapting to stressful circumstances, intrusive recollections, anger and irritability, hypervigilance, anxiety, and some memory impairment were noted.

The Veteran also submitted a July 2015 psychiatric questionnaire filled out by a VA medical worker with a specialty in psychiatry.  It documented a GAF score of 55.  Symptoms reported were depression, intermittent inability to perform activities of daily living, deficiencies in mood, intrusive recollections, and suicidal ideation.

At a January 2016 VA examination, the examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he does not really have any hobbies, but does enjoy antiques.  The examiner noted recurrent and involuntary distressing memories, recurrent distressing dreams, intense or prolonged psychological distress at exposure to internal or external cues, and marked physiological reactions to such cues.   The examiner also documented avoidance efforts and negative alterations in cognitions and mood associated with the traumatic events.  Further symptoms noted were irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentrations and sleep impairment.  Additional symptoms noted by the examiner were anxiety, suspiciousness, and difficulty in establishing and maintaining effective work and social relationships.  

At the Veteran's most recent February 2016 VA examination, the examiner also diagnosed the Veteran with depressive disorder, NOS.  The examiner found that the depressive disorder was part of his PTSD and that it was not possible to differentiate the symptoms.  The examiner concluded that the Veteran's psychiatric symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermitted periods of inability to perform occupational tasks.  The examiner again noted recurrent and involuntary distressing memories, recurrent distressing dreams, intense or prolonged psychological distress at exposure to internal or external cues, and marked physiological reactions to such cues.  Avoidance efforts and negative alterations in cognitions and mood associated with the traumatic events were also noted.  Additional symptoms again were irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentrations, sleep impairment, depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

In a March 2016 opinion regarding the occupational impairment caused by the Veteran's psychiatric condition, the February 2016 examiner reported that the Veteran had significant symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He reported that the Veteran would have limitations in concentration and maintaining a constant pace.

The Veteran submitted another psychiatric questionnaire from May 2016.  Symptoms reported were deficiencies in family relations,  depression, deficiencies in mood, difficulty in adapting to stressful circumstances, intrusive recollections, inability to establish and maintain effective relationships, suicidal ideation, nightmares, flashbacks, avoidance behaviors, irritability, frequent arguments with wife, and increased arousal.  

In addition, the Board has reviewed VA treatment records for the entire period on appeal.  Symptoms are largely consistent with the VA examinations and psychiatric questionnaires recited above, and as a result, detailing such records would be duplicative.  The Board does note that GAF scores in VA treatment records ranged from 55 to 60.



Analysis

PTSD is currently assigned an initial 30 percent rating.  Upon careful review of the evidence of record, the Board finds that the objective medical evidence and the lay statements regarding the Veteran's symptomatology, more nearly approximates symptoms associated with a 50 percent disability rating for the entire period on appeal.  Accordingly, the Board finds that an increased initial rating of 50 percent is warranted; however, a rating in excess of 50 percent for any time period on appeal is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for any period.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

During this period, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment; reduced memory; intrusive recollections; nightmares; irritability; depressed mood; anxiety; feelings of detachment; avoidance; hypervigilance; difficulty establishing and maintaining effective work and social relationships; and occasional suicidal ideation.

There have been no reported symptoms such as delusions or hallucinations; spatial or any other type of disorientation; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; the neglect of personal hygiene; or the inability to establish and maintain effective relationships.  

While it is documented that the Veteran has had some difficulty in his relationship with his wife, the evidence of record suggests that they are still married and the relationship is stable.  The evidence of record shows that the Veteran maintained a good relationship with his wife's children and at least a decent relationship with one of his own children.  Overall, the evidence of record suggests that the Veteran is capable of maintaining social relationships.  While the Veteran's social relationships are impaired to some degree by his symptoms of PTSD, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran may have difficulty establishing and maintaining some relationships, there is no evidence at any time during the period on appeal that he has had an inability to do so.  A difficulty in doing so is clearly considered by the 50 percent evaluation assigned for this period.

The Board notes that the Veteran has some documented symptoms of irritability during this time period.  While the Board does not question the Veteran's report of irritability, there is no indication in the record that the Veteran's irritability has resulted in impaired impulse control.  His judgment and thought process appears to have been normal and intact.  Thus, the Board concludes that the symptoms regarding irritability and thought process during this period are more consistent with a 50 percent evaluation. 

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of depression and anxiety.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  There is no indication during this time period that the Veteran was suffering from near continuous panic or depression which would affect his ability to function independently, appropriately, and effectively.  The Board finds that a 50 percent evaluation accounts for such effects on his mood, as displayed by the Veteran during this time period. 

The medical and lay evidence of record also reports that the Veteran experiences suspiciousness, an increased startle response, and hypervigilance.  However, there is no indication that such symptoms result in obsessional rituals which interfere with routine activities of near-continuous panic or depression which affect the ability to function independently.  

The Board does note reports of suicidal ideation in the July 2015 and May 2016 psychiatric questionnaires.  The Board takes the report of suicidal ideation seriously, and acknowledges that this is a symptom apparently associated with PTSD or the Veteran's depressive disorder.  However, when viewing the other evidence of record, the Board finds that such symptoms by themselves do not warrant a rating in excess of 50 percent.  While these symptoms are criteria associated with a higher disability rating, when evaluating the Veteran's social and occupational impairment resulting from his PTSD and depressive disorder, such impairment is more consistent with social and occupational impairment contemplated by a 50 percent evaluation.  Such an assessment is supported by the VA medical examinations of record and the psychiatric questionnaires which reported the suicidal ideation.  

The Veteran has asserted that his PTSD impacted his employment during this time period, and the Board finds that the medical evidence of record does support this. However, the record does not indicate that he became unemployable as a result of his symptoms of PTSD.  All VA examination reports have concluded that the Veteran's PTSD by itself did not prevent him from maintaining employment.  As a result, the Board acknowledges that the Veteran's PTSD had some occupational impairment during this time period, but the record does not indicate that it reached the level of deficiency consistent with a 70 percent evaluation during this period.  When weighing the medical evidence of record, the Board finds that it does not show manifestations of symptoms that are consistent with a deficiency in occupational and social impairment consistent with a 70 percent evaluation.

Furthermore, the Board notes the various GAF scores taken during this period. While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's PTSD during this period.  As previously noted, GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function; and scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

 The Veteran's documented GAF scores ranged from 50 to 65 during this period. While the Board notes that these GAF scores are consistent with moderate to mild symptoms, GAF scores are only a piece of the evidence useful in determining the occupational and social impairment of PTSD, and are not dispositive.  When considering these GAF scores in light of the other medical and lay evidence of record, the Board finds that they are consistent with a 50 percent evaluation. 

Thus, the Board finds that the Veteran does not have occupational and social impairment, with deficiencies in most areas.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating. 

Thus, the Board finds that a rating of 50 percent is warranted. However, a rating in excess of 50 percent is not warranted for any period on appeal.  While the Veteran may well suffer from some symptoms consistent with a higher evaluation, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Although the evidence shows that there have been some instances during this period when the Veteran's PTSD seems to have fluctuated in severity, the Board finds that the 50 percent rating, but no higher, for PTSD pursuant to Diagnostic Code 9411 is warranted for this period.

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a). 



Extra-Schedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for both periods.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, for the entire period, the Veteran's psychiatric symptoms include depression, anxiety, sleep impairment, intrusive recollections, nightmares, irritability, disturbances of motivation and mood, and difficulty establishing and maintaining work and social relationships.  While many of the Veteran's symptoms are specifically contemplated by the rating criteria, some are not.  That said, the Board expressly finds that they are on par with the level of severity contemplated by the rating criteria, and are not so far outside the realm of the rating criteria so as to warrant extra-schedular consideration.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected psychiatric disorder results in further impairment when viewed in combination with these other service-connected disabilities. 

In short, there is nothing in the record to indicate that the Veteran's disability has caused impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating of 50 percent for posttraumatic stress disorder (PTSD) is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


